Name: Council Regulation (EEC) No 180/83 of 25 January 1983 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 1 . 83 Official Journal of the European Communities No L 24/97 COUNCIL REGULATION (EEC) No 180/83 of 25 January 1983 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands 2 . Fishing authorized under paragraph 1 shall be limited except in Skagerrak to the parts of the 200 ­ nautical-mile fishing zone lying seawards of 12 nautical miles from the baselines from which the fishing zones of the Member States are measured . 3 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is estab ­ lished in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned. 4. By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to the Fisheries Agreement between the European Economic Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand ('), and in particular Article 2 thereof, Having regard to the proposal from the Commis ­ sion , Whereas it was not possible to adopt before 31 December 1982 definitive rules for fishing by Faroese vessels in the Community fisheries zone in 1983 ; Whereas , in order to avoid a too long interruption of reciprocal fishing by vessels of the two parties in the fisheries zone of the other, it is necessary that the Community adopt immediately interim rules author ­ izing fishing by Faroese vessels in the Community fisheries zone ; Whereas , consequently, this measure should be adopted on a temporary basis , subject to its later inclusion in the definitive rules to be adopted under Article 43 of the Treaty , Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 2 . Vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex II is to be entered. 3 . Vessels referred to in paragraph 1 , excluding those fishing in ICES division III a) shall transmit to the Commission the information set out in Annex III . This information is to be transmitted according to the rules set out in this Annex. HAS ADOPTED THIS REGULATION : 4. The registration letters and numbers of the ves ­ sels referred to in paragraph 1 must be clearly marked on the bow of the vessel on both sides . Article 1 1 . The only fishing activities by vessels registered in the Faroe Islands in the 200-nautical-mile zone of the Member States in the North Sea, Skagerrak, Kat ­ tegat, the Baltic Sea, the Labrador Sea, Davis Strait , Baffin Bay and the Atlantic Ocean north of 43 ° N which shall be authorized until 30 April 1983 are those for the species mentioned in Annex I within the geographical and quantitative limits laid down therein and in accordance with the conditions laid down in this Regulation . Article 3 1 . Fishing within the waters referred to in Article 1 , except in Skagerrak under the quotas established in the said Article , shall be permitted only where a licence issued by the Commission on behalf of the Community is held on board and where the condi ­ tions set out in the licence are observed .(') OJ No L 226, 29 . 8 . 1980, p. 11 . No L 24/98 Official Journal of the European Communities 27 . 1 . 83 6 . No licence shall be issued for a maximum period of 12 months for vessels in respect of which the obligations laid down in this Regulation have not been observed . 7 . Licences issued in pursuance of Regulation (EEC) No 1042/82 (') and valid on 31 December 1982 shall remain valid until 15 February 1983 at the latest, if so requested by the Faroese authorities . 2 . The issue of licences for the purpose of para ­ graph 1 shall be subject to the condition that the number of licences valid on any one day shall not exceed : (a) 14 for fishing mackerel in ICES division VI a) (north of 56 °30'N) and ICES divisions VII e), f) and h), sprat in ICES sub-area IV and division VI a) (north of 56 °30'N), horse mackerel in ICES sub-area IV and division VI a) (north of 56 °30'N), VII e), f), h) and herring in ICES divi ­ sion VI a) (north of 56 °30'N); (b) 12 for fishing Norway pout in ICES sub-area IV and division VI a) (north of 56 °30'N) and sand-eel in ICES sub-area IV ; (c) 11 for fishing northern deep-water prawn (Pan ­ dalus borealis ) in ICES sub-area XIV and in NAFO sub-area 1 (south of 68 ° N). However, the total number of vessels allowed to fish simultaneously shall be limited to eight in ICES sub-area XIV and to seven in NAFO sub-area 1 ; (d) 20 for fishing ling and tusk in ICES division VI b). However, the total number of vessels allowed to fish simultaneously shall be limited to 10 ; (e) 12 for fishing blue ling in ICES divisions VI a) (north of 56 °30'N) and VI b); (0 six for fishing Greenland halibut in NAFO sub-area 1 and ICES sub-area XIV ; (g) 14 for fishing blue whiting in ICES sub-area VII (west of 12 °W) and ICES divisions VI a) (north of 56 °30'N) and VI b); (h) three for fishing porbeagle in the whole Com ­ munity zone with the exception of NAFO 3 PS ; ( i) six for fishing redfish in ICES sub-area XIV. 3 . Each licence shall be valid for one vessel only . When several vessels are taking part in the same fishing operation, each vessel shall be in possession of a licence . Article 4 When an application for a licence is submitted to the Commission, the following information shall be supplied : (a) name of the vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; (f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; ( i ) intended method of fishing ; (j ) intended area of fishing ; (k) species for which it is intended to fish ; ( 1) period for which a licence is requested . Article 5 Fishing for tusk, ling and porbeagle within the limits of the quotas referred to in Article 1 shall be allowed only if the method commonly known as ' long ­ lining' is used . Article 6 Fishing in Skagerrak within the limits of the quotas referred to in Article 1 shall be subject to the follow ­ ing conditions : 1 . directed fishing for herring is prohibited until 31 March 1983 ; 4 . Licences may be cancelled with a view to the issue of new licences . The cancellation shall take effect from the date of the surrender of the licence to the Commission . 5 . Should there be an infraction of the obligations fixed by this Regulation the licence shall be with ­ drawn . (') OJ No L 120, 1.5 . 1982, p. 18 . 27 . 1 . 83 Official Journal of the European Communities No L 24/99 2 . directed fishing for herring for purposes other than human consumption shall be prohibited ; 3 . the use of trawl and purse seine for the capture of pelagic species shall be prohibited from Saturday midnight to Sunday midnight . Article 8 Where an infringement is duly established the Mem ­ ber States shall , without delay, inform the Commis ­ sion of the name of the vessel involved and of any action they have taken. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. It shall apply until 30 April 1983 . Article 7 The competent authorities of the Member States shall take appropriate steps , including the gular inspection of vessels , to ensure that this Reg lation is enforced . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1983 . For the Council The President J. EilTL No L 24/ 100 Official Journal of the European Communities 27 . 1 . 83 ANNEX I Fishing quotas Species Fishing zones ICES sub-area and division or NAFO sub-area Quantity (tonnes) Ling Tusk Blue ling Mackerel Horse mackerel Norway pout Sprat Sand-eel Blue whiting Other white fish (by-catches only) Herring Northern ^eep-water prawn (Pandalus borealis) Greenland halibut Redfish Porbeagle Capelin VI b) VI b) VI a) ( 2), VI b) IV VI a)0, VII e),f),h) IV, VI a) 0, VII e), f), h ) IV, VI a) 0 IV, VI a) 0 IV VI a) 0, VI b), VI10 IV, VI a) 0 III a) N (Skagerrak) 0 VI a) 0 NAFO 1 0 XIV NAFO 1 XIV XIV Entire Community zone excluding NAFO 3 PS XIV 5000 5000 700 10 000 6 000 15 00000 15 000 15 0000 30 000 750 500 1 800 475 6750 150 150 500 300 10 0000 (') These quotas are interchangeable . 0 North of 56 °30'N . 0 Each of these quotas may be exceeded by a maximum of 5 000 tonnes provided that the total catches of Norway pout, sand-eel and sprat do not exceed 45 000 tonnes . (4) Of which maximum 6 000 tonnes may be fished in ICES VI a) north of 56 °30'N subject to the provision on request by the EEC of details of the quantity and composition of any by-catch taken . 0 West of 1 2 ° W. (6) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tis ­ tlarna and from there to the nearest coast of Sweden . ( ) South of 68 ° N. (8 ) Subject to specific conditions which will be determined after consultations between the parties . 0 This quota will only be effective in the event that the Community allows fishing for these stocks by Community vessels and from the date on which this permission takes effect. 27 . 1 . 83 Official Journal of the European Communities No L 24/ 101 ANNEX II 1 . The following details are to be entered in the log-book after each haul when fishing within the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by exclusive Community rules on fisheries : '1.1 . the quantity (in kilograms) of each species caught, including by-catches ; 1.2 . the date and the time of the haul ; t 1.3 . the geographical position in which the catches were made ; 1.4. the fishing method used ; 1.5 . all radio messages sent in conformity with Annex III . 2 . The following log-book has to be used when fishing within NAFO sub-area 1 and ICES sub-area XIV. EU R O PE A N C O M M U N IT IE S' LO G -B O O K FO R N A FO SU B- A RE A 1 A N D IC ES SU B -A R EA X IV V es se l na m e D at e N oo n po sit io n (G M T ) C om m un it ie s li ce nc e N o D ay M on th Y ea r L at it ud e N A F O di vi si on 09 Si de N o Lo ng itu de N W P os it io n at st ar t of to w Ca tc h by sp ec ie s (k ilo gr am s  ro un d w ei gh t) T im e to w be ga n (G M T ) T im e to w fi ni sh ed (G M T ) H o u rs fi sh ed D ep th (m et re s) Ty pe of ge ar N um be r of ne ts or li ne s us ed M es h si ze L at it ud e Lo ng i ­ tu d e N A F O di vi si on C od (1 01 ) R ed fi sh (1 03 ) G re en la nd h al ib u t (1 18 ) H al ib u t (1 20 ) R ou nd -n os e gr en ad ie r (1 68 ) C at fi sh (1 88 ) Ca pe lin (3 40 ) P ra w n (6 39 ) K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t No L24 / 102 Official Journal of the European Communities 27 . 1 . 83 D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t Su b- to ta l fo r da y D is ca rd ed K ep t To ta l fo r vo ya ge D is ca rd ed Ro un d we igh t( kil og ram s) pr oc es se d tod ay fo r hu m an co ns um pt io n Ro un d we ig ht (k ilo gr am s) pr oc es se d to da y fo r re du cti on T ot al R em ar ks M as ter 's sig na tu re 27 . 1.83 Official Journal of the European Communities No L 24/ 103 ANNEX III 1 . The information to be transmitted to the Commission and the timetable for its transmis ­ sion are as follows : 1.1 . On each occasion the vessel enters : 1.1.1 . the 200-nautical-mile fishing zone off the coasts of the Member States of the Community, or 1.1.2 . NAFO sub-area 1 as defined by the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries situated under the jurisdiction of Denmark : (a) the information specified under 1.5 below ; (b) the quantity (in kilograms) of each species of fish in the hold ; (c) the date and NAFO sub-area or ICES sub-area within which the captain intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1.1 and 1 . 1 .2 on a given day, one communication shall suffice on first entry. 1 .2 . On each occasion the vessel leaves : 1.2.1 . the zone referred to under 1.1.1 : (a) the information specified under 1.5 below ; (b) the quantity ( in kilograms) of each species of fish in the hold ; (c) the quantity ( in kilograms) of each species caught since the previous transmission ; (d ) the ICES sub-area or NAFO sub-area in which the catches were taken ; (e) the quantity (in kilograms) of each species transferred to other vessels since the vessel entered the zone and the indentification of the vessel to which the transfer was made ; (f) the quantity (in kilograms) of each species landed in a port of the Community since the vessel entered the zone ; 1 .2.2 . the zone referred to under 1 . 1 .2 : information referred to under (a), (b), (c), (d), (e) and (f); (g) the quantity (in kilograms) of discards specified by species since the previous trans ­ mission . , 1.3 . A notice of leaving at least 48 hours prior to the vessel 's scheduled exit from the zone referred to under 1.1.2 and from ICES sub-area XIV. 1.4. When fishing for demersal species at weekly intervals , commencing on the seventh day after the vessel first enters the zones referred to under 1.1.1 and 1.1.2 . When fishing for pelagic species at daily intervals , commencing the day after the vessel first enters the zone referred to under 1.1.1 : (a) the information specified under 1.5 below ; (b) the quantity (in kilograms) of each species caught since the previous transmission ; (c) the ICES or NAFO sub-area in which the catches were made . No L 24/ 104 Official Journal of the European Communities 27 . 1 . 83 1.5 . (a) the name, call sign, identification numbers and letters of the vessel and the name of its master ; (b) the licence number if the vessel is under licence ; (c) the serial number of the message ; (d) identification of the type of message ; (e) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex address 24 189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4. 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel 's behalf by another vessel . 3 . Name ofradio station Call sign of radio station Skagen BlÃ ¥vand OXP OXB OYERÃ ¸nne Norddeich DAF DAK DAH . DAL DAI DAM DAJ DAN PCH OST GNF GKZ GCC Scheveningen Oostende North Foreland Humber Cullercoats Wick Oban Portpatrick Anglesey Ilfracombe Niton Stonehaven Portishead GKR GNE GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon FFC Prins Christians Sund Angmagssalik OZN OZL OXFJulianehÃ ¥b GodthÃ ¥b OXI Central GodthÃ ¥b Holsteinsborg Godhavn Thorshavn OYS OZM OXJ 22239 LGN Velferdsstasjon Faeringerhamm Bergen Farsund Flora Rogaland TjÃ ¸me Alesund LGZ LGL LGQ LGT LGA 4. Form of communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1.1.1 and 1.1.2 shall contain the following elements, which shall be given in the following order : 27 . 1.83 Official Journal of the European Communities No L 24/ 105  name of vessel ,  call sign ,  external identification letters and numbers,  serial number of the message for the voyage in question ,  indication of the type of message according to the following code :  message when entering one of the zones referred to under 1.1.1 and 1.1.2 : ' IN',  message when leaving one of the zones referred to under 1.1.1 and 1 . 1 .2 : 'OUT',  message when moving from one ICES division to another : ' ICES',  weekly message : 'WK.L';  notice of departure from the zone referred to under 1.1.2 : 'NL',  the geographical position ,  the ICES or NAFO sub-area in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity (in kilograms) of each species of fish in the hold using the code men ­ tioned in point 5 ,  the ICES or NAFO sub-area in which the catches were made,  the quantity (in kilograms) of each species transferred to other vessels since the pre ­ vious transmission ,  the name and call sign of the vessel to which the transfer was made,  the quantity (in kilograms) of each species landed in a port of the Community since the previous transmission ,  the name of the master,  the quantity (in kilograms) of each species discarded since the previous transmission using the code mentioned in point 5 only in the case of fisheries operations in the zones referred to under 1.1.2 . 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above : A. Deep-water prawn (Pandalus borealis), B. Hake (Merluccius merluccius), C. Greenland halibut (Reinhardtius hippoglossoides), D. Cod (Gadus morhua), E. Haddock (Melanogrammus aeglefinus), F. Halibut (Hippoglossus hippoglossus), G. Mackerel (Scomber scombrus), H. Horse mackerel (Trachurus trachurus), . Round-nose granadier (Coryphaenoides rupestris), Saithe (Pollachius virens),J. K. Whiting (Merlangus merlangus), No L 24/ 106 Official Journal of the European Communities 27 . 1 . 83 L. Herring (Clupea harengus), M. Sand-eel (Ammodytes spp.) N. Sprat (Clupea sprattus), O. Plaice (Pleuronectes platessa), P. Norway pout (Trisopterus esmarkii), Q. Ling (Molva molva), R. Other, S. Shrimp (Pandalidae), T. Anchovy (Engraulis encrassicholus), U. Redfish (Sebastes spp.) V. American plaice (HypoglosSoides platessoides), W. Squid ( Illex), X. Yellowtail (Limanda ferruginea) Y. Blue whiting (Gadus poutassou), Z. Tuna (Thunnidae), AA. Blue ling (Molva dypterygia), BB . Tusk (Brosme brosme), CC . Dogfish (Scyliorhinus retifer), DD. Basking shark (Cetorhindae), EE . Porbeagle (Lamma nasus), FF. Squid loligo (Loligo vulgaris), GG . Ray's bream (Brama brama), HH . Sardine (Sardina pilchardus).